Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Amendment
	Applicant’s submission of a response was received on 10/7/21. 
In the response Applicant amended claim(s) 1, 5, 8, 13, 15, 19. 
Claim(s) 2, 6, 9, 12, 16 is/are cancelled. 
Currently, claim(s) 1, 3-5, 7-8, 10-11, 13-15, 17-19, 21 is/are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 8, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10685533. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, 15 of the present application are merely broader in scope than that of U.S. Patent No. 10685533. Therefore, U.S. Patent No. 10685533 “invention” meets the limitations of the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In the instant application, claim(s) 1, 3-5, 7-8, 10-11, 13-15, 17-19, 21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1:
	Claim(s) 1, 3-5, 7-8, 10-11, 13-15, 17-19, 21 is/are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).
Step 2A:
However, claim(s) 1, 3-5, 7-8, 10-11, 13-15, 17-19, 21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
For instance, regarding independent claim(s) 1, 8, 15, 
Prong 1 analysis:
The limitations of “transmit a first code; transmit, in response to the gaming activity, a second code; receive data representative of the first code and the second code; determine that the player receives the random reward if at least one of the first code and the second code matches a win condition for the random reward, the win condition based on a generated random number”, are considered to fall within the certain methods of organizing human activity grouping (subcategories: rules/instructions). The mere nominal recitation of a gaming server comprising at least one processor in communication with a memory, said memory comprising computer-executable instructions does not take the claim out of the methods of organizing human activity grouping. Thus, the claim(s) recites an abstract idea.

Prong 2 analysis: 
The above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the additional elements “a gaming server comprising at least one processor in communication with a memory, said memory comprising computer-executable instructions; a player communication device; an application installed on a player communication device, the application configured to store the first code on the player communication device, the second code is displayable by the gaming machine as at least one of an alphanumeric code and a bar code, receive, from a gaming machine, electronic inputs corresponding to gaming activity of a player; transmit, to the player communication device, a notification regarding the random reward in response to determining that the player receives the random reward”, are generically recited computer elements that do not improve the functioning of a computer, or any other technology or technical field.  Nor do these additional elements serve to apply the above-identified abstract idea with, or by use of, a particular machine, effect a transformation or apply or use the above-identified abstract idea in some other meaningful way beyond generally linking the use thereof to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to 
Moreover, the above-identified abstract idea is not integrated into a practical application under the 2019 PEG because the claimed method and system merely implements the above-identified abstract idea using rules (e.g., computer instructions) executed by a computer. The claimed elements are recited at a high level of generality (i.e. as a general means of gathering and transmitting data for use in rules of providing a random reward), and amounts to mere data gathering and data transmission, which is a form of insignificant extra-solution activity. Each of the additional limitations are no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. As such, the claim is directed to the abstract idea.
Step 2B:
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial 
Further, in view of Berkheimer, the additional elements are considered conventional activities in the gaming art. For instance, Baerlocher et al. (2008/0108424) teaches receiving, from a gaming machine, electronic inputs corresponding to gaming activity of a player and transmitting, to the player communication device, a notification regarding the random reward in response to determining that the player receives the random reward (¶¶0099-0101, 0114, 0122, 0133, 0126, 0148), Sekine (2006/0025222) teaches displaying the code by the gaming machine as at least one of an alphanumeric code and a bar code (Fig 1-3, ¶¶0057-0060).
In addition, with regards to the present claims, the courts have recognized the computer functions as well‐understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
For instance, regarding claims 1, 3-5, 7-8, 10-11, 13-15, 17-19, 21, each claim describes physical or software elements that provide a generic environment in which to carry out the abstract idea, which is similar to the conventional activity or as insignificant extra-solution activity of selecting information, based on types of information, for collection, analysis and display in EPG, gathering, receiving and transmitting data in Symantec, TLI, OIP Techs., buySAFE, and rules/instructions in In re Smith.
	Therefore, claim(s) 1, 3-5, 7-8, 10-11, 13-15, 17-19, 21 is/are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 10/7/21 have been fully considered but they are not persuasive.
	Re 35 U.S.C. §101 Rejection,
	Step 2A, Prong 1,
	Applicant argues that the amended claims are independent from the rules of the game because they recite the exchange of data using multiple specified communication channels and they do not recite elements of how a game is played or how reward eligibility is established. This argument is not persuasive. As noted, the recited communication channels are generic computer components and are used for basic computer functions, i.e., receiving data, transmitting data, and storing data. Nothing in the specification that indicates the claimed communication system uses any specialized computer equipment. Further, the present claims describe the game can be played from either a code received from the game server or a second code captured from a gaming machine, wherein the reward is determined if at least the first code and the second code matches a win condition. As such, the amended claims, under their broadest reasonable interpretation, recite steps for practicing (i.e., the rules for) a game.
	Step 2A, Prong 2,
	Applicant argues that the present claims recite a specific improvement by making rewards available via direct communication with a player device, independently of whether or not the player communication device is located within the gaming establishment. This argument is not persuasive. As noted, Applicant’s improvement of .   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777. The examiner can normally be reached Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715